Exhibit 10.1

CONSENT OF MAJORITY PARTICIPANTS

This Consent of Majority Participants (this “Consent”), dated July 10, 2008, is
being given by each of the participants identified on the signature pages hereto
(each a “Participant”) pursuant to the purchase agreement dated as of March 31,
2008 (the “Purchase Agreement”), by and between Thornburg Mortgage Inc. (the
“Company”) and each of the investors designated on the signature pages thereto
as a “Subscriber”. Unless otherwise defined herein, capitalized terms shall have
the meaning given to them in the Purchase Agreement.

WHEREAS, the terms of the Purchase Agreement provide that the Company shall use
its best efforts to commence and complete self-tenders for at least 90% of the
aggregate liquidation preference of its outstanding preferred stock and at least
66 2/3% of the aggregate liquidation preference of each series of its
outstanding preferred stock (the “Tender Offer”), at a price of $5 in cash per
$25 of liquidation preference plus shares of Common Stock representing an
aggregate of 5% of the Common Stock outstanding on a fully diluted basis after
giving effect to such issuance and all anti-dilution adjustments under all
existing instruments and agreements;

WHEREAS, Section 6.2 of the Purchase Agreement provides that a Triggering Event
(as defined in the Purchase Agreement) requires that the Tender Offer shall have
been completed on the terms described therein or as otherwise consented to in
writing by the Majority Participants (as defined in the Principal Participation
Agreement, dated as of March 31, 2008 (the “Principal Participation Agreement”),
among the Company and the participants thereof);

WHEREAS, the Company now desires to modify the conditions for a Triggering Event
to occur under the Purchase Agreement by eliminating the requirement that the
Tender Offer result in the tender of at least 90% of the aggregate liquidation
preference of the Company’s outstanding preferred stock; and

WHEREAS, pursuant to Section 6.2 of the Purchase Agreement, the Company is
hereby requesting the written consent of Participants constituting the Majority
Participants to permit the Company to successfully complete the Tender Offer.

NOW THEREFORE, the undersigned Participants hereby consent to the elimination of
said requirement that at least 90% of the aggregate liquidation preference of
the Company’s outstanding preferred stock be tendered.

It is understood and agreed that this Consent will not: (i) limit, impair,
constitute a waiver of or otherwise affect any right, power or remedy of any
party under the Purchase Agreement or the transactions and covenants
contemplated thereunder; or (ii) constitute a waiver of any provision in the
Purchase Agreement or any transactions and covenants contemplated thereunder.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Consent of the Majority Participants is agreed and
accepted as of the day and year first above written.

 

 

SUBSCRIBER:

Company Name:

 

 

By:

 

 

Name:

 

 

Title:

 

 

Participant’s Percentage (as defined in the Principal Participation Agreement)
            

 